Citation Nr: 0736168	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-36 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis 
barbae.

2.  Entitlement to service connection for right shoulder 
tendonitis. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1998 to September 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision.  

The veteran requested a travel board hearing and one was 
scheduled in April 2007 which was not held.  In September 
2007, the Board requested clarification from the veteran 
whether he still desired a hearing.  No communication from 
the veteran has been received to date.  


FINDINGS OF FACT

1.  The veteran does not currently have pseudofolliculitis 
barbae related to service.  

2.  Resolving all doubt in the veteran's favor, his right 
shoulder tendonitis had its onset in service. 


CONCLUSIONS OF LAW

1.  Pseudofolliculitis barbae was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

2.  Right shoulder tendonitis was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In a correspondence dated in June 2004, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claims.  
In March 2006 and September 2006, the RO also notified the 
veteran of the process by which initial disability ratings 
and effective dates are established.  Although these notices 
were not provided prior to the initial adjudication of the 
claims, such error was harmless given that service connection 
is being denied, and as such, no rating or effective date 
will be assigned with respect to either of the veteran's 
claims on appeal.

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured and the veteran has been medically 
evaluated in conjunction with his claims.  The duties to 
notify and assist have been met.

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  



Pseudofolliculitis Barbae

The veteran contends that he has pseudofolliculitis barbae 
related to service. 

The problem in this case is that there is no current 
diagnosis of pseudofolliculitis barbae.  In conjunction with 
his claim, the veteran was afforded a VA examination in June 
2004.  The examination report noted that the veteran had a 
problem with shaving bumps in service but that he currently 
avoided using a straight razor in favor of clippers which 
resulted in no difficulty or discomfort from shaving bumps.  
Examination of the skin showed no evidence of 
pseudofolliculitis barbae.  Additionally, none of the VA 
treatment records in the claims folder show any complaints or 
findings related to pseudofolliculitis barbae as the skin has 
consistently been noted to be without rashes.  

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service 
connection for pseudofolliculitis barabae is not warranted.

Even if there was evidence of a current disability, service 
connection would nevertheless be unwarranted.  There was no 
evidence of pseudofolliculitis barbae in service and the 
examination report at service discharge was negative for 
findings thereof.  Additionally, there is no competent 
medical evidence which links pseudofolliculitis barbae to 
service.  Without evidence of a disability in service or a 
nexus between current disability and service, service 
connection would be still be denied.

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, No. 04-0534 (U.S. Vet. App. Jun. 15, 
2007), the United States Court of Appeals for Veterans Claims 
(Court), citing Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994), emphasized that lay testimony is competent if it is 
limited to matters that the witness has actually observed and 
is within the realm of the witnesses personal knowledge; see 
also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means 
any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has pseudofolliculitis barbae related to service) 
because he does not have the requisite medical expertise.  
See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  As the 
preponderance of the evidence is against finding that the 
veteran currently has pseudofolliculitis barbae related to 
service, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Right Shoulder Tendonitis

The veteran essentially contends that he has right shoulder 
tendonitis as a result of service, specifically he asserts 
that he have may have initially injured his right shoulder 
from doing pull-ups while stationed in Okinawa. 

The June 2004 VA examination report noted a diagnosis of 
tendonitis of the right shoulder with normal x-rays.  

Service medical records are negative for any complaints or 
findings of right shoulder tendonitis.  In fact, the 
examination report at service discharge noted a normal upper 
extremity evaluation and the veteran indicated on the Report 
of Medical History that he did not have or ever have painful 
shoulder.  

Post-service records include VA treatment records dated from 
June 2004 to October 2005 noting occasional right shoulder 
pain which was exacerbated by work-outs and relieved by rest 
and stretching.

While service medical records are negative for any complaints 
or findings of right shoulder tendonitis or even shoulder 
pain, the veteran applied for service connection for right 
shoulder disability just a few months after service 
discharge.  There is no indication of right shoulder trauma 
from service discharge to the time of application for 
benefits.  Resolving all doubt in his favor, the right 
shoulder tendonitis diagnosed in the months following active 
duty had its onset in service.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for pseudofolliculitis barbae is denied.

Service connection for right shoulder tendonitis is granted. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


